THOMPSON, Circuit Justice,
then addressed the jury, and presented to them the law and the facts, in a very able and clear point of view. At half past 11 the jury were sent out, and returned at 1 o’clock on Saturday morning, with a special verdict: “Guilty of murder in the Bay of Cadiz.” This verdict leaves the question of jurisdiction, which was an important point in the trial, open for revision. The judge stated that he was not clear upon the point, and suggested to the jury the verdict they gave, should they be satisfied that the crime in its nature amounted to murder. The cause will be carried up to the supreme court of the United States.